Citation Nr: 0315602	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  02-11 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from March 
1979 to May 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Washington, DC.   

In January 2003, a hearing was held before Gary L. Gick, who 
is the Veterans Law Judge making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 2002).  

The issue of entitlement to service connection for a 
hysterectomy will be the subject of a remand at the end of 
this decision and will not be otherwise discussed herein.  

The veteran raised other issues at her January 2003 hearing.  
The United States Court of Appeals for the Federal Circuit 
has emphasized that the first thing an adjudicative body must 
do is to be sure it has jurisdiction over the matter before 
it.  See Barnett v. Brown, 83 F.3d 1380 (Fed.Cir. 1996).  
Absent a notice of disagreement, a statement of the case and 
a timely substantive appeal, the Board does not have 
jurisdiction.  Bernard v. Brown, 4 Vet. App. 384 (1994); 
Hazan v. Gober, 10 Vet. App. 511 (1997).  Review of the file 
demonstrates that the only issue which has been developed for 
appellate review by the Board, and the only issue properly 
within the jurisdiction of the Board, is the issue of 
entitlement to service connection for post traumatic stress 
disorder (PTSD).  


FINDINGS OF FACT

1.  Mental health professionals have diagnosed the veteran 
with PTSD and have attributed her PTSD to stressful 
incidents, to include sexual assault, to which the veteran 
was subjected while on active duty.

2.  The veteran's account of the in-service sexual assaults 
is supported by service records, statements from confidants, 
the consistency and credibility of her statements and 
testimony, and medical opinions expressed by VA physicians.


CONCLUSION OF LAW

PTSD was incurred in active military service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria.  Service connection may be established for 
disability resulting from personal injury or disease incurred 
in or aggravated by service.  38 U.S.C.A. § 1131 (West 2000).  
Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's 
currently disability was incurred in service.  38 C.F.R. 
§ 3.303(d) (2002).

Service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2002).

If the PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to:  records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a post-traumatic stress 
disorder claim that is based on in-service personal assault 
without first advising the claimant that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3) 
(2002).

The provisions of 38 C.F.R. § 3.304(f) were amended effective 
to March 7, 1997, and again effective March 7, 2002.  The 
Board finds that the current version of 38 C.F.R. § 3.304(f) 
is most favorable to the appellant in this case and will 
apply this version.

In Alemany v. Brown, 9 Vet. App. 518 (1996), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that in light of the benefit of the doubt provisions of 
38 U.S.C.A. § 5107(b), an accurate determination of etiology 
is not a condition precedent to granting service connection; 
nor is "definite etiology" or "obvious etiology."  In 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In Gilbert the Court specifically stated 
that entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the veteran 
prevails.  See also 38 C.F.R. § 3.102.  Thus, to deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim. 


Background and Analysis.  The first requirement for service 
connection for PTSD is a diagnosis.  Records show clinical 
visits from March 1997 to May 1999.  In January 2000, a VA 
Women Veterans Sexual Trauma Counselor wrote that the focus 
of treatment was the veteran's PTSD symptoms.  In a March 
2000 psychology note, a VA psychologist noted that the 
veteran reported symptoms consistent with a diagnosis of 
PTSD.  In April 2000, the VA psychologist wrote that the 
veteran's symptoms met the criteria for severe and chronic 
PTSD.  VA examination in December 2000 provides a diagnosis 
of PTSD.  Review of the file does not disclose any medical 
opinions against a diagnosis of PTSD.  The evidence on this 
point supports the diagnosis of PTSD, so the first 
requirement is met.  There is medical evidence diagnosing 
PTSD.  

Next, there must be a link, established by medical evidence, 
between current symptoms and an in-service stressor.  In 
January 2000, the VA Women Veterans Sexual Trauma Counselor 
wrote that she had treated the veteran since October 1996.  
The main focus of counseling had been PTSD symptoms "which 
stem from sexual traumas she experienced while serving..."  A 
March 2000 psychology note states that the veteran reported 
symptoms consistent with a diagnosis of PTSD related to her 
rape in the military.  In April 2000, the VA psychologist 
wrote that the veteran's symptoms met the criteria for severe 
and chronic PTSD related to experiences of rape that occurred 
during her service in the military.  On the December 2000 VA 
examination, the diagnosis was PTSD from sexual assault in 
the military.  Thus, there are several medical opinions 
linking the current PTSD symptoms to an in-service stressor.  
There are no opinions to the contrary.  Consequently, the 
requirement for a link, established by medical evidence, 
between current symptoms and an in-service stressor has been 
met.  

Lastly, there must be credible supporting evidence that the 
claimed in-service stressor occurred.  Review of the service 
personnel records does not disclose anything of significance.  
The veteran apparently maintained her efficiency despite the 
assaults.  There were non-judicial punishments before the 
assaults and several years after.  There is no indication of 
a connection between behavior leading to non-judicial 
punishment and the assaults.  The service medical records are 
a little more supportive.  While the clinical records are 
silent, the April 1986 examination noted insomnia in 1984 
while the veteran was stationed in Iceland, cause unknown.  
This would have been not long after the 1983 assault.  There 
was also a notation of depression and excessive worry in 1986 
secondary to being separated from family.  This appears to be 
a lay history taken from the veteran at the time.  She would 
be competent to report what she actually experienced, such as 
depression and worry; however, the cause of the symptoms 
would require a medical opinion.  38 C.F.R. § 3.159(a) 
(2002).  Thus, while we can accept that she reported 
depression and worry, we cannot assume that it was due to 
family separation.  The symptoms could have been due to the 
previous trauma.  Consequently, the 1984 and 1986 symptoms 
noted on the separation examination provide some support for 
the incidents.

In December 2001, the veteran's daughter recalled her mother 
being happy before service.  She described chaotic behavior 
during service.  She specifically noted her mother waking up 
shouting "please don't hurt me."  

In January 2002, a long term friend and father of their child 
wrote that the veteran went from sweet and innocent to 
confused, disturbed and addicted to alcohol and drugs, during 
service.  

Also in January 2002, the veteran's sister wrote that the 
veteran had been very happy, out going, loved to have fun, 
loved people and loved life.  When she came home from 
service, she changed from being hyperactive to depressed.  
The veteran talked to herself about life and death situations 
as though she was talking to someone, thinking that someone 
was going to hurt her, and staying up all hours of the night.  
She was still very emotional and paranoid.  Her sister went 
on to describe multiple incidents of abnormal behavior.

In January 2003, the veteran appeared before this Veterans 
Law Judge and provided testimony under oath.  She described 
rapes in 1980/1981 and again in 1983.  She described in 
detail how these incidents affected her life.  Her testimony 
was credible.  

In diagnosing PTSD, VA doctors have relied on the stressor 
information provided by the veteran.  VA mental health 
professionals who have examined and followed the veteran for 
long periods of time have accepted her statements as truthful 
and accurate.  Even though VA is not required to accept a 
doctor's diagnosis of PTSD due to a personal assault as proof 
that the stressor occurred, the Board finds that the opinions 
of the treating and examining VA mental health professionals 
who have provided a diagnosis of PTSD constitute competent 
medical evidence that tends to further corroborate the 
veteran's account of her in-service experiences.  
Significantly, there is no evidence to the contrary in the 
record.

VA recognizes that it is very difficult to corroborate a 
sexual assault.  VA regulations provide that factors which 
might not usually be given much probative weight must be 
considered.  The notations on the 1986 examination, and the 
corroborating statements of three witnesses, tends to 
establish that the veteran demonstrated psychiatric symptoms 
consistent with sexual assault and PTSD during service.

Therefore, after thorough review of the evidence, and with 
resolution of reasonable doubt in the appellant's favor, the 
Board concludes that the evidence supports the grant of 
service connection for PTSD.

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This 
law redefined the obligations of VA with respect to the duty 
to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001.  In view of the Board's 
allowance of the veteran's claim, any failure to fully comply 
with VCAA requirements as to this issue would not be 
prejudicial to the veteran.


ORDER

Service connection for PTSD is granted.  


REMAND

An October 1999 rating decision denied service connection for 
residuals of a hysterectomy.  The veteran was notified by 
letter dated in November 1999.  In May 2000, the veteran 
submitted evidence "to support my appeal to my claim of PTSD 
for sexual trauma and hysterectomy that was done at Walter 
Reed Medical Center."  The March 2002 statement of the case 
shows that the RO properly accepted the May 2000 statement as 
a notice of disagreement on the PTSD issue; however, there 
was no mention of the hysterectomy issue.  It appears that 
the May 2000 statement was a notice of disagreement on the 
issue of entitlement to service connection for a 
hysterectomy.  The RO must now issue a statement of the case 
on the issue of entitlement to service connection for a 
hysterectomy.  

The Court has held that where a claimant files a notice of 
disagreement and the RO has not issued a statement of the 
case (SOC), the issue must be Remanded to the RO for an SOC.  
Manlincon v. West, 12 Vet. App. 238 (1999).  

The issue of entitlement to service connection for a 
hysterectomy is REMANDED to the RO for the following:  

1.  The RO should issue a statement of 
the case on the issue of entitlement to 
service connection for a hysterectomy. 

5.  The veteran is informed that the 
issue of service connection for a 
hysterectomy will be returned to the 
Board following the issuance of the 
statement of the case only if it is 
perfected by the filing of a timely and 
adequate substantive appeal.

If a timely substantive appeal is filed as to the issue of 
service connection for a hysterectomy, the case should be 
returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                     
______________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


